263 S.W.3d 810 (2008)
STATE of Missouri, Respondent,
v.
Randall C. SWOFFORD, Appellant.
No. ED 89748.
Missouri Court of Appeals, Eastern District, Division One.
September 23, 2008.
Margaret M. Johnston, Office of the Missouri Public Defender, Columbia, MO, for appellant.
*811 Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Asst. Atty. Gen, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J, GLENN A. NORTON, J, and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Randall Swofford appeals from his convictions, following a jury trial, of four counts of criminal nonsupport, in violation of Section 568.040, RSMo 2000. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed' facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).